USDC IN/ND case 1:20-cv-00281-HAB-SLC document 41 filed 05/04/21 page 1 of 15


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

FRONTIER NORTH INC.,                          )
                                              )
       Plaintiff/Counter Defendant,           )
                                              )
v.                                            )      Cause No. 1:20-CV-281-HAB
                                              )
INTERNATIONAL BROTHERHOOD                     )
OF ELECTRICAL WORKERS,                        )
LOCAL 723,                                    )
                                              )
       Defendant/Counter Plaintiff.           )

                                    OPINION AND ORDER

       Leaving Australia is the hardest thing I have ever done.

       - Barry Gibb

       With all due respect to the former British penal colony, the eldest Bee Gee has never tried

to overturn a labor arbitration order in federal court. Plaintiff Frontier North, Inc. (“Frontier”),

displeased by the outcome of the arbitration order sustaining a grievance filed by Defendant

International Brotherhood of Electrical Workers, Local 723 (the “Union”), is now before the Court

attempting the legal equivalent of climbing Everest. Despite Frontier’s best efforts, the Court

concludes that the arbitrator’s order withstands judicial review. As such, judgment will be entered

in favor of the Union.

A.     Factual Background

       In 2010, Frontier purchased certain telecommunication assets in Indiana from Verizon.

Along with those assets, Frontier inherited three collective bargaining agreements with the Union:

the IBEW Local 723 Indiana White Book Agreement (the “White Book”); the IBEW Local 723
USDC IN/ND case 1:20-cv-00281-HAB-SLC document 41 filed 05/04/21 page 2 of 15


Indiana Statewide Construction Agreement (the “Blue Book”); and the IBEW Local 723 Red Book

Agreement (the “Red Book”).

       Frontier continued Verizon’s practice of using non-union construction contractors to

supplement the work of its union employees, known as Construction Techs. For union employees

covered by the White and Blue Books, Frontier’s use of contractors was governed by Section 13.1

of those agreements. That section provided:




(ECF No. 34-1 at 5).

       From the time of the acquisition through the date of the arbitration hearing, Frontier’s

financial situation deteriorated through a combination of technological advances and poor business

decisions. As a result, Frontier drastically cut expenses, including payroll costs. Frontier

terminated almost 50% of its non-union workforce in Indiana. To reduce its union workforce,

Frontier offered what amounted to financial incentives for those employees to quit, known as an

ISP. Frontier offered an ISP to approximately 2,700 union employees in May 2017, including its

Construction Techs. Frontier had hoped that eight of the Union-represented Construction Techs

would accept the ISP, but only six took it up on its offer. Frontier did not replace any of those six

employees.


                                                 2
USDC IN/ND case 1:20-cv-00281-HAB-SLC document 41 filed 05/04/21 page 3 of 15


       The Union filed the grievance in this case on June 25, 2017, alleging that Frontier had

violated the CBAs by using contractors while refusing to staff the vacated Construction Tech

positions. The parties selected Arbitrator Robert J. Vana to arbitrate the dispute, and hearings were

held on May 28, 2019, and January 7, 2020. Arbitrator Vana issued his Opinion and Award on

May 11, 2020. Arbitrator Vana concluded that Frontier’s use of contractors, under the

circumstances presented, was a violation of Section 13.1 of the White and Blue Books.

Accordingly, he directed Frontier to “backfill” the three positions vacated by union employees

whose employment was governed by those CBAs. He further concluded that Frontier had not

violated the Red Book, so no relief was awarded with respect to the three positions vacated under

that CBA.

       Frontier instituted the instant lawsuit on August 7, 2020, seeking to overturn Arbitrator

Vana’s Opinion and Award. Now before the Court are cross-motions for summary judgment filed

by the parties. (ECF No. 33, 35). Both motions are fully briefed and ripe for determination.

B.     Legal Analysis

1.     Summary Judgment Standard

       Summary judgment is warranted when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The non-moving party must marshal and present the Court with evidence on which a

reasonable jury could rely to find in their favor. Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651,

654 (7th Cir. 2010). A court must deny a motion for summary judgment when the nonmoving

party presents admissible evidence that creates a genuine issue of material fact. Luster v. Ill. Dep’t

of Corrs., 652 F.3d 726, 731 (7th Cir. 2011) (citations omitted). A court’s role in deciding a motion

for summary judgment “is not to sift through the evidence, pondering the nuances and



                                                  3
USDC IN/ND case 1:20-cv-00281-HAB-SLC document 41 filed 05/04/21 page 4 of 15


inconsistencies, and decide whom to believe. The court has one task and one task only: to decide,

based on the evidence of record, whether there is any material dispute of fact that requires a trial.”

Waldridge v. Am. Heochst Corp., 24 F.3d 918, 920 (7th Cir. 1994).

        Facts that are outcome determinative under the applicable law are material for summary

judgment purposes. Smith ex rel. Smith v. Severn, 129 F.3d 419, 427 (7th Cir. 1997). Although a

bare contention that an issue of material fact exists is insufficient to create a factual dispute, a court

must construe all facts in a light most favorable to the nonmoving party, view all reasonable

inferences in that party’s favor, Bellaver v. Quanex Corp., 200 F.3d 485, 491–92 (7th Cir. 2000),

and avoid “the temptation to decide which party’s version of the facts is more likely true,” Payne

v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003). Additionally, a court is not “obliged to research and

construct legal arguments for parties, especially when they are represented by counsel.” Nelson v.

Napolitano, 657 F.3d 586, 590 (7th Cir. 2011).

        The fact that the parties have filed cross-motions for summary judgment does not alter the

standard. When evaluating each side’s motion, the court simply “construe[s] all inferences in favor

of the party against whom the motion under consideration is made.” Metro. Life Ins. Co. v.

Johnson, 297 F.3d 558, 561–62 (7th Cir. 2002) (quoting Hendricks-Robinson v. Excel Corp., 154

F.3d 685, 692 (7th Cir. 1998)).

2.      Judicial Review of Labor Arbitration Orders

        Arbitration decisions receive a “hospitable reception” in federal court, and then some. See

Butler Mfg. Co. v. United Steelworkers of Am., 336 F.3d 629, 630 (7th Cir. 2003). Courts show

“extreme deference” to an arbitrator’s award in a dispute about a collective bargaining agreement.

See United Food and Commercial Workers, Local 1546 v. Illinois-American Water Co., 569 F.3d

750, 754 (7th Cir. 2009). The Seventh Circuit has described judicial review of an arbitration



                                                    4
USDC IN/ND case 1:20-cv-00281-HAB-SLC document 41 filed 05/04/21 page 5 of 15


decision as “severely limited,” “extremely narrow,” and “extraordinarily deferential.” See Chicago

Typographical Union No. 16 v. Chicago Sun-Times, Inc., 935 F.2d 1501, 1505 (7th Cir. 1991);

Ethyl Corp. v. United Steelworkers of Am., 768 F.2d 180, 183 (7th Cir. 1985); Ameren Illinois Co.

v. Int'l Bhd. of Elec. Workers, 906 F.3d 612, 616 (7th Cir. 2018).

         Second-guessing the merits of an arbitrator’s decision is off the table. Courts have “no

business weighing the merits of the grievance, considering whether there is equity in a particular

claim, or determining whether there is particular language in the written instrument which will

support the claim.” United Steelworkers of Am. v. Am. Mfg. Co., 363 U.S. 564, 568 (1960).

“Federal courts do not review the soundness of arbitration awards.” Chicago Typographical Union

No. 16, 935 F.2d at 1504–05. Judicial deference applies even if the “court is convinced [the

arbitrator] committed [a] serious error” of fact or law in reaching the decision. See Major League

Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509 (2001) (per curiam).

         Judicial review of a labor arbitration award typically is “confined” to the “narrow question”

of “whether the arbitrator’s reasoning draws its essence from the parties’ agreement.” See Unite

Here Local 1 v. Hyatt Corp., 862 F.3d 588, 600 (7th Cir. 2017); see also United Steelworkers of

Am. v. Enterprise Wheel & Car Corp., 363 U.S. 593, 597 (1960). An arbitrator’s decision “draws

its essence from the contract if it is based on the arbitrator’s interpretation of the agreement, correct

or incorrect though that interpretation may be.” United Food, 569 F.3d at 754. It is enough that the

“arbitrator’s interpretation can in some rational manner be derived from the collective bargaining

agreement.” Nat’l Wrecking Co. v. Int’l Bhd. of Teamsters, Local 731, 990 F.2d 957, 960 (7th Cir.

1993).

         The question “is not whether the arbitrator or arbitrators erred in interpreting the contract;

it is not whether they clearly erred in interpreting the contract; it is not whether they grossly erred



                                                   5
USDC IN/ND case 1:20-cv-00281-HAB-SLC document 41 filed 05/04/21 page 6 of 15


in interpreting the contract; it is whether they interpreted the contract.” Hill v. Norfolk and Western

Ry. Co., 814 F.2d 1192, 1195 (7th Cir. 1987). And “[i]f they did, their interpretation is conclusive.”

Id. A party “will not be heard to complain merely because the arbitrators’ interpretation is a

misinterpretation.” Id. Once the court is satisfied that the arbitrator interpreted the agreement,

“judicial review is at an end.” Id.

        “Indeed, our review is ‘close to nonexistent’ if the arbitrator ‘interprets’ rather than

‘revises’ the collective bargaining agreement.” Monee Nursery & Landscaping Co. v. Int’l Union

of Operating Engineers, 348 F.3d 671, 675 (7th Cir. 2003) (quoting Ladish Co. v. Int’l Ass’n of

Machinists & Aerospace Workers, Dist. No. 10, 966 F.2d 250, 252 (7th Cir. 1992)) (internal

quotation omitted). If in doubt about whether the arbitrator interpreted the contract, courts affirm

the award. “We resolve any reasonable doubt about whether an award draws its essence from the

collective bargaining agreement in favor of enforcing the award.” American Postal Workers Union

v. Runyon, 185 F.3d 832, 835 (7th Cir. 1999); Polk Bros., Inc. v. Chicago Truck Drivers, Helpers

and Warehouse Workers Union (Independent), 973 F.2d 593, 597 (7th Cir. 1992). The tie goes to

the arbitrator.

        Courts defer to arbitration decisions because that’s what the parties bargained for – a

resolution of disputes through arbitration, not litigation. See Enterprise Wheel & Car Corp., 363

U.S. at 599; Northern Indiana Pub. Serv. Co. v. United Steelworkers of Am., 243 F.3d 345, 347

(7th Cir. 2001). Otherwise, “arbitration would just be the first of a series of steps that always

culminated in court litigation, and it would lose its raison d’être.” Butler, 336 F.3d at 632.

“Arbitrators do not act as junior varsity trial courts where subsequent appellate review is readily

available to the losing party.” Nat’l Wrecking Co., 990 F.2d at 960.




                                                  6
USDC IN/ND case 1:20-cv-00281-HAB-SLC document 41 filed 05/04/21 page 7 of 15


       Another “reason[] for insulating arbitral decision from judicial review” is the “decided

preference for private settlement of labor disputes without the intervention of government.” United

Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29, 37 (1987); see also Butler, 336 F.3d at 630

(noting that deferential judicial review allows arbitrators to “play their role of reducing industrial

strife and maintaining a harmonious workplace”); see also Ameren Illinois Co., 906 F.3d at 616–

17 (“This extraordinarily deferential standard of review is grounded in courts’ respect for the role

of the labor arbitrator in administering ‘a system of industrial self-government.’ ”) (quoting United

Steelworkers of Am. v. Warrior & Gulf Nav. Co., 363 U.S. 574, 580 (1960)).

       The window for judicial review is narrow, but not closed. The Labor Management

Relations Act grants jurisdiction to federal courts to determine whether the arbitrator “exceeded

the scope of his submission.” See Ameren Illinois Co., 906 F.3d at 617; see also 9 U.S.C. § 10(a)(4)

(authorizing district courts to vacate an arbitration award when the “arbitrators exceeded their

powers”). A court has the power to vacate an award if the “arbitrator had exceeded the powers

delegated to him by the parties.” See Dexter Axle Co. v. Int’l Ass’n of Machinists, 418 F.3d 762,

768 (7th Cir. 2005). That delegated power is typically limited to interpreting the contract. See U.S.

Soccer Federation, Inc. v. U.S. National Soccer Team Players Assoc., 838 F.3d 826, 832 (7th Cir.

2016). If “there is no possible interpretive route to the award,” then a “noncontractual basis can be

inferred and the award set aside.” Chicago Typographical Union No. 16, 935 F.2d at 1505–06.

       An arbitrator “is confined to interpretation and application of the collective bargaining

agreement; he does not sit to dispense his own brand of industrial justice.” Enterprise Wheel &

Car Corp., 363 U.S. at 597. An arbitrator’s “source of authority” is the collective bargaining

agreement, and he or she “has no general authority to invoke public laws that conflict with the

bargain between the parties.” Alexander v. Gardner-Denver Co., 415 U.S. 36, 53 (1974); see also



                                                  7
USDC IN/ND case 1:20-cv-00281-HAB-SLC document 41 filed 05/04/21 page 8 of 15


Chicago Typographical Union No. 16, 935 F.2d at 1505 (“The arbitrator is not free to think or to

say, ‘The contract says X, but my view of sound policy lead[s] me to decree Y.’”). That is, “[i]t is

only when the arbitrator must have based his award on some body of thought, or feeling, or policy,

or law that is outside the contract . . . that the award can be said not to ‘draw its essence from the

[CBA].’” Arch of Illinois, Div. of Apogee Coal Corp. v. District 12, United Mine Workers of Am.,

85 F.3d 1289, 1292 (7th Cir. 1996) (emphasis in original) (quoting Ethyl Corp., 768 F.2d at 184–

85).

       Still, the Supreme Court used a strong word to describe what it takes for an arbitrator to

step out of bounds: “infidelity.” See Enterprise Wheel & Car Corp., 363 U.S. at 597. “When the

arbitrator’s words manifest an infidelity to this obligation, courts have no choice but to refuse

enforcement of the award.” Id. (emphasis added). Not merely wrong. Not misguided. Not

unpersuasive or illogical. Unfaithful to the mission at hand.

       Simply put, arbitrators “exceed their jurisdiction if they fail to interpret the collective

bargaining agreements between the parties . . .. They do not exceed their jurisdiction if they make

a mistake in interpreting a collective bargaining agreement.” Brotherhood of Locomotive

Engineers and Trainmen, General Committee of Adjustment, Central Conference v. Union Pac.

R.R. Co., 719 F.3d 801, 803 (7th Cir. 2013). What’s required is not the correct decision, but an

“honest decision.” Nat’l Wrecking Co., 990 F.2d at 960.

3.     The Opinion and Award Draws its Essence from the CBAs

       Although the Opinion and Award is thirty-two pages in length, the decision, at least with

respect to the White and Blue Books, is straightforward. Arbitrator Vana concluded that the CBAs

limited Frontier in its use of contract labor to those situations where, as expressly provided in

Section 13.1, it was “necessary for the proper construction, installation, maintaining and support



                                                  8
USDC IN/ND case 1:20-cv-00281-HAB-SLC document 41 filed 05/04/21 page 9 of 15


of communication facilities owned, served and/or operated by the Company for the rendition of

proper and adequate communication service to the Public.” (ECF No. 34-1 at 5, 23). In this case,

Arbitrator Vana concluded:

       the subcontracting of the transferred work was not necessary for the proper
       construction, installation, maintaining and support of the communication facilities,
       because that work was being performed by the bargaining unit. In this case, the
       Work Transfer was to the sole result of an expense reduction initiated by the
       Company.

(Id. at 27–28). Thus, Arbitrator Vana concluded that Frontier’s use of subcontractors to perform

the work of Construction Techs that had accepted an ISP was “a violation of Article 13.1.” (Id. at

28).

       Whatever one thinks of the merits of the decision, the fact that it relies on the language of

the CBAs, and finds a violation of that language, is strong evidence that the decision draws its

essence from the CBAs. Frontier, however, disagrees. Frontier raises three challenges to the

decision, all of which the Court finds to be without merit.

a.     The Opinion and Award is not Based on the Implied Covenant of Good Faith and Fair
       Dealing

       Frontier first asserts that Arbitrator Vana relied on the implied covenant of good faith and

fair dealing to disregard the language of the CBAs. Frontier points to four different references to

the implied covenant in the decision as evidence that the implied covenant “infected every aspect

of the Award.” (ECF No. 34 at 17). In Frontier’s view, then, the Opinion and Award draws its

essence from the implied covenant, not the CBA.

       The parties spend a considerable amount of time arguing over Arbitrator Vana’s ability to

rely on the implied covenant, but the Court finds this dispute immaterial. Arbitrator Vana’s actual

decision, excised from his general discussion of the implied covenant, was that Frontier’s conduct




                                                 9
USDC IN/ND case 1:20-cv-00281-HAB-SLC document 41 filed 05/04/21 page 10 of 15


violated Article 13.1 of the CBAs. (ECF No. 34-1 at 28). He may have been “mindful” of the

implied covenant, but he plainly did not rely on the implied covenant in making his decision.

       The conclusion becomes inescapable when one compares Arbitrator Vana’s decision on

the White and Blue Books to the decision on the Red Book. The companion provision in the Red

Book to Article 13.1 of the White and Blue Books was Article 24.1. That provision provided,

“[t]he Company may contract out work as long as such contracting does not result in either layoff

or part-timing of employees.” (Id. at 29). As Arbitrator Vana noted, the requirement that

contracting be “necessary for the proper construction, installation,” etc. of Frontier’s lines is absent

from the Red Book provision. (Id). Because that additional requirement was absent, Arbitrator

Vana concluded that Frontier did not violate the Red Book. (Id. at 33).

       What this comparison shows the Court is that Arbitrator Vana carefully considered the

language of the CBAs in reaching his conclusions. His decision on the differing sets of CBAs

hinged on the presence or absence of specific contractual language. Frontier obviously disagrees

with the conclusion Arbitrator Vana reached, but that does not mean that the decision was based

on something other than the CBAs.

       Frontier’s argument highlights the danger in examining the language of an arbitration order

too closely. “Arbitrators are not required to write opinions, any more than juries are.” Chicago

Typographical Union No. 16, 935 F.2d at 1506. It would be a “serious practical mistake” to

“subject the reasoning in arbitrators’ opinions to beady-eyed scrutiny” because it would create a

disincentive to writing them at all. Id.; see also Enterprise Wheel & Car Corp., 363 U.S. at 598

(“Arbitrators have no obligation to the court to give their reasons for an award. To require opinions

free of ambiguity may lead arbitrators to play it safe by writing no supporting opinions.”).




                                                  10
USDC IN/ND case 1:20-cv-00281-HAB-SLC document 41 filed 05/04/21 page 11 of 15


       Courts must not examine an arbitrator’s phraseology under a judicial microscope. See

Butler, 336 F.3d at 636 (“[I]t is worth reiterating that a court’s review of an arbitral award does

not proceed under the same principles that would apply if it were reviewing a decision of the Social

Security Administration or a bankruptcy court.”). The enterprise is especially fraught with peril

when, as here, a party relies on bits and pieces of a decision to construct an entire line of argument.

Absent a demonstration of infidelity, a passing phrase should not turn into a “gotcha” moment for

overturning an arbitrator’s award.

b.     The Opinion and Award did not Improperly Arbitrate the ISP

       Frontier next complains about what it views as the improper arbitration of the ISP. To be

sure, the ISP was beyond the scope of the arbitration. (ECF No. 34-1 at 74). However, the Court

struggles to see how the Opinion and Award could be construed as an arbitration of the ISP.

Instead, this seems to be another instance of Frontier identifying excerpts of the decision for

“gotcha” treatment at the expense of a full understanding of the arbitral decision.

       Frontier seems primarily concerned by Arbitrator Vana’s description of the ISP as the “but

for” cause of the grievance. (See ECF No. 34 at 26). But, as a practical matter, the ISP was the

“but for” cause of the grievance in the sense that there are no Construction Tech positions to fill if

the previously employees had not accepted the ISP. The Court sees no error in Arbitrator Vana

stating the obvious, and Frontier points the Court to no authority that would limit an arbitrator

from referencing matters outside of the arbitration in his award.

       Arbitrator Vana’s accurate description of the ISP aside, Frontier’s argument is premised

on an out-of-context excerpt from the Award and Opinion. Frontier calls out for scrutiny the

following sentence from the decision: “However, the Company’s exercise of the Broad ISP

Authority must be exercised in conjunction with the specific requirements of the CBAs.” (ECF



                                                  11
USDC IN/ND case 1:20-cv-00281-HAB-SLC document 41 filed 05/04/21 page 12 of 15


No. 34-1 at 27). Frontier argues that this is evidence that Arbitrator Vana subjected the ISP to

arbitration. (ECF No. 34 at 27). Frontier further argues that this sentence “is nothing more than a

thinly veiled and improper application of the Implied Covenant” because “the Arbitrator does not–

because he cannot–identify any actual contract terms violated by the use of the ISP in this case.”

(Id., n.13).

        Contrary to Frontier’s arguments, the very next paragraph of the Award and Opinion makes

clear that Arbitrator Vana was not seeking to constrain the use of the ISP, but rather Frontier’s

ability to use contract labor as a cost-savings measure in the wake of an ISP-driven reduction in

workforce. The language immediately following Frontier’s extracted quote reads as follows:

        The question then becomes whether the Company’s exercise of discretion in
        intentionally transferring work from the “surplus” Construction Techs, in the
        interest of expense reduction, was exercised in accordance with the White and Blue
        Book requirements? Article 13.1 provides a specific condition on the
        subcontracting of work…

                                              ****

        In the opinion of the arbitrator, Article 13.1 does not provide the Company the right
        to exercise its discretion to subcontract work for the sole purpose of reduction of
        expenses.

(ECF No. 34-1 at 27–28). Arbitrator Vana’s bottom line is clear: Frontier can use the ISP on

whomever it wants, but Article 13.1 restricts Frontier from thereafter contracting out the work of

the departed Construction Techs where the sole purpose is cost savings.

        The Court may or may not agree with Arbitrator Vana’s reading of Article 13.1, but it is

enough to say that the decision flows from his reading of that provision. Hill, 814 F.2d at 1195

(Once the court is satisfied that the arbitrator interpreted the agreement, “judicial review is at an

end.”). Frontier does not believe that Article 13.1 requires it “to hire a new employee to replace

every employee voluntarily separating on an ISP if the Company was using contractors,” (ECF



                                                 12
USDC IN/ND case 1:20-cv-00281-HAB-SLC document 41 filed 05/04/21 page 13 of 15


No. 34 at 29), but Arbitrator Vana believed that it did, at least on the facts of this case. This Court

does not sit as a super-arbitrator, ready or willing to second guess the interpretation of a CBA.

Arbitrator Vana’s decision is based on his reading of the CBA, and that is enough to sustain it.

c.     Footnote 43 did not Re-Write the CBAs

       Finally, Frontier takes exception to footnote 43 of the Award and Opinion, wherein

Arbitrator Vana wrote:




(ECF No. 34-1 at 28). Frontier asserts that the CBAs created two kinds of separations: “voluntary

separations, a/k/a attrition, and involuntary separations, a/k/a force adjustments.” (ECF No. 34 at

29). In describing the ISP as “distinguishable from otherwise ‘routine’ attrition,” Frontier asserts

that Arbitrator Vana created a third kind of separation, in violation of the CBAs.

       “[L]awyers and judges read footnotes, but it is equally true that lawyers and judges who

draft documents place points in footnotes that they consider less important than the text of the

document, and lawyers and judges who read those documents understand this.” United States v.

Novak, 2015 WL 720970 at *17 (N.D. Ill. Feb. 18, 2015). So it is here. At most, the footnote is an

observation that an ISP differs from normal attrition in that it is initiated by the employer. This

observation is both true and unremarkable. What it is not is relevant to the ultimate decision.

       Again, Arbitrator Vana based his decision on his reading of Article 13.1, specifically what

he viewed as a limitation on Frontier’s right to use contract work in the first sentence of that

Article. His decision did not turn on, or even consider, whether the Construction Techs departed

                                                  13
USDC IN/ND case 1:20-cv-00281-HAB-SLC document 41 filed 05/04/21 page 14 of 15


through “routine” or “non-routine” attrition. Indeed, in an earlier footnote Arbitrator Vana

highlighted that the Construction Techs left their employment voluntarily. (ECF No. 34-1 at 26,

n.41). If it had been otherwise, i.e., had they left under a force reduction, even Frontier would have

conceded that the use of contractors was improper. (See ECF No. 34 at 6) (“The CBAs, thus,

impose an express limitation on the Company’s right to subcontract – it cannot do so when the

contracting would “result in the layoff and/or part-timing of its employees customarily performing

work of the same nature.”). The footnote is irrelevant to Arbitrator Vana’s ultimate findings and

cannot be a basis for overturning the Award and Opinion.

C.         Conclusion

           In the end, this case is not a dispute with a “runaway arbiter[]” where the “system breaks

down completely.” See Dean v. Sullivan, 118 F.3d 1170, 1171 (7th Cir. 1997). The arbitrator did

not go rogue, rewrite the contract, or impose his own sense of industrial justice. The arbitrator

expressed fidelity to the language of the CBAs and interpreted those contracts to the best of his

ability.

           A party’s “choice to accept arbitration entails a trade-off.” Dean, 118 F.3d at 1173. A party

gains a “quicker, less structured way of resolving disputes” before a “specialized arbiter.” Id. But

in exchange, a party loses the “right to seek redress from the courts for all but the most exceptional

errors at arbitration.” Id. Frontier made that bargain, and this Court holds the Company to it.

           For the foregoing reasons, the Union’s Motion for Summary Judgment (ECF No. 35) is

GRANTED. Frontier’s Motion for Summary Judgment (ECF No. 33) is DENIED. The Clerk is

DIRECTED to enter judgment in favor of Defendant and against Plaintiff.




                                                    14
USDC IN/ND case 1:20-cv-00281-HAB-SLC document 41 filed 05/04/21 page 15 of 15


      SO ORDERED on May 4, 2021.

                                     s/ Holly A. Brady_________________
                                    JUDGE HOLLY A. BRADY
                                    UNITED STATES DISTRICT COURT




                                      15
